Citation Nr: 9915814	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred pursuant to treatment accorded the 
veteran in May 1996 at Neshoba (Mississippi) County Hospital 
and Jeff Anderson Regional Medical Center (Meridian, 
Mississippi).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.  Service records indicate that he also had more than 
three years and three months of prior service.

This claim initially came before the Board of Veterans' 
Appeals (Board) from an August 1996 letter from the 
Department of Veterans Affairs (VA) Medical Center in 
Jackson, Mississippi, wherein entitlement to payment or 
reimbursement of unauthorized medical expenses was denied.  
In a decision rendered by the Board in October 1998, the 
Board held, inter alia, that this claim was to be remanded to 
VA's Jackson Regional Office (RO) for resolution in 
accordance with the assignment of an effective date for the 
Board's grant of a total rating based on individual 
unemployability.  The case has been returned to the Board for 
further appellate consideration.

A personal hearing was held before the undersigned Acting 
Member of the Board, by means of video teleconferencing, in 
May 1998.


REMAND

As indicated above, the question of entitlement to payment or 
reimbursement of unauthorized medical expenses was remanded 
by the Board in October 1998.  In the decision promulgated by 
the Board at that time, the Board granted the veteran a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The presence of a TDIU is one 
of the bases upon which payment or reimbursement of 
unauthorized medical expenses can be predicated; the Board 
accordingly requested that the question of payment or 
reimbursement be reviewed by the RO following the assignment 
of a TDIU effective date.  In a 

November 1998 rating decision, the RO assigned an effective 
date of July 31, 1996, for TDIU benefits, subsequent to the 
date of the unauthorized treatment in question.  (The RO, in 
that decision, also granted eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35, 
effective as of the same date.)  The veteran's accredited 
representative thereafter raised the issue of entitlement to 
an earlier effective date for the awarding of TDIU benefits.

The Board is of the opinion that the question of the 
assignment of an earlier effective date for TDIU benefits is 
inextricably intertwined with the issue of entitlement to 
payment or reimbursement of unauthorized medical expenses, 
and must be resolved prior to further review of the veteran's 
claim on appeal.  The case is accordingly REMANDED for the 
following:

1.  The RO should adjudicate the issue of 
entitlement to an effective date earlier 
than July 31, 1996, for the award of TDIU 
benefits.

2.  If the decision is adverse to the 
veteran, he and his representative should 
be notified thereof, and of appellate 
rights and procedures.  The veteran and 
his representative should thereafter be 
provided with the appropriate period of 
time within which to indicate 
disagreement therewith.  Upon receipt of 
a notice of disagreement (NOD), the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) on this 
issue.  If a timely substantive appeal is 
thereafter received, the claim should 
then be returned to the Board for 
additional review.

3.  If the RO assigns an effective date 
for TDIU earlier than May 15, 1996, it 
should also adjudicate the question of 
entitlement to payment or reimbursement 
of 

unauthorized medical expenses incurred on 
and after that date, as indicated on the 
first page of this decision.  

4.  If the RO fails to assign an 
effective date favorable to the veteran, 
and he does not perfect an appeal as to 
that issue, the RO should nonetheless 
return the case to the Board for 
appellate consideration of the issue of 
entitlement to payment or reimbursement 
of unauthorized medical expenses, 
appellate status of which has already 
been perfected.

5.  The RO is to advise the veteran that 
he may submit additional evidence in 
support of his claims while his case is 
in Remand status.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences should be drawn 
therefrom.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









